In a habeas corpus proceeding to procure relator’s release from custody on the ground that by testifying before the grand jury, without signing a waiver, he became entitled to immunity from prosecution (Penal Law, §§ 584, 996), order dismissing the writ of habeas corpus affirmed. Relator testified to nothing before the grand jury except his name and address. Such evidence would not constitute a link in the chain of evidence against him (People ex rel. Coyle v. Truesdell, 259 App. Div. 282), and did not entitle him to immunity. Lazansky, P. J., Hagarty, CarsweU, Taylor and Close, JJ., concur.